UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2018 Date of reporting period:	July 31, 2017 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/17 (Unaudited) COMMON STOCKS (83.4%) (a) Shares Value Aerospace and defense (5.4%) General Dynamics Corp. 169,700 $33,317,201 Northrop Grumman Corp. 664,478 174,844,096 Airlines (5.7%) American Airlines Group, Inc. 2,499,900 126,094,956 United Continental Holdings, Inc. (NON) 1,407,800 95,279,904 Biotechnology (0.4%) Medicines Co. (The) (NON) (S) 359,400 13,818,930 Cable television (20.7%) DISH Network Corp. Class A (NON) 12,370,384 792,075,688 Global Eagle Entertainment, Inc. (NON) (S) (AFF) 4,779,420 15,102,967 Chemicals (2.1%) CF Industries Holdings, Inc. 490,600 14,399,110 W.R. Grace & Co. 990,432 68,300,191 Commercial and consumer services (5.1%) New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Germany) (F) (RES) (NON) 264 234 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Germany) (F) (RES) (NON) 102 91 Priceline Group, Inc. (The) (NON) 98,404 199,612,514 Consumer finance (0.5%) Ocwen Financial Corp. (NON) (AFF) 7,125,700 20,450,759 Consumer services (1.1%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) (F) (RES) (NON) 1,293,900 38,185,763 Global Fashion Holding SA (acquired 8/2/13, cost $17,399,601) (Private) (Luxembourg) (F) (RES) (NON) 410,732 4,402,206 Electronics (0.9%) Agilent Technologies, Inc. 599,369 35,836,273 Household furniture and appliances (—%) FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Germany) (F) (RES) (NON) 528 469 Industrial (1.1%) Johnson Controls International PLC 1,100,455 42,862,722 Investment banking/Brokerage (0.7%) Altisource Portfolio Solutions SA (NON) (AFF) 940,901 24,548,107 Medical technology (0.3%) STAAR Surgical Co. (NON) 938,559 9,620,228 Metals (—%) Alcoa Corp. 363,600 13,235,040 Oil and gas (3.1%) Cheniere Energy, Inc. (NON) 310,200 14,021,040 EQT Corp. 140,800 8,968,960 Pioneer Natural Resources Co. 528,800 86,247,280 Stone Energy Corp. (NON) (S) 576,855 12,448,531 Pharmaceuticals (20.9%) Jazz Pharmaceuticals PLC (NON) (AFF) 5,295,022 813,368,329 Real estate (1.8%) Altisource Residential Corp. (R) (AFF) 5,314,754 69,144,950 Telecommunications (13.6%) EchoStar Corp. Class A (NON) 8,703,360 528,555,053 Total common stocks (cost $2,234,106,717) CONVERTIBLE PREFERRED STOCKS (4.1%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 12,961 $11,583,894 Altisource Asset Management Corp. zero % cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) (RES) (NON) 31,800 11,543,400 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $104,097,986) (Private) (F) (RES) (NON) 3,078,243 135,118,861 Total convertible preferred stocks (cost $148,858,986) INVESTMENT COMPANIES (1.4%) (a) Shares Value SPDR S&P Oil & Gas Exploration & Production ETF (S) 636,400 $20,695,728 VanEck Vectors Gold Miners ETF (S) 1,542,100 35,252,406 Total investment companies (cost $60,429,836) SENIOR LOANS (0.8%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) (NON) $2,791,395 $3,360,840 LightSquared LP bank term loan FRN 13.72%, 12/7/20 (PIK) 42,431,525 28,216,964 Total senior loans (cost $43,457,074) PREFERRED STOCKS (0.7%) (a) Shares Value Ligado Networks, LLC Ser. A-2, 16.63% sr. pfd. (acquired 12/7/15, cost $27,599,994) (Private) (F) (RES) (NON) 2,840,908 $27,600,031 Total preferred stocks (cost $27,599,994) CORPORATE BONDS AND NOTES (0.7%) (a) Principal amount Value CNG Holdings, Inc. 144A sr. notes 9.375%, 5/15/20 $10,000,000 $9,000,000 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 11,801,000 6,549,555 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 5,500,000 5,273,125 Stone Energy Corp. company guaranty notes 7.50%, 5/31/22 6,831,196 6,506,714 Total corporate bonds and notes (cost $32,528,196) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 $10,900,000 $9,408,063 Total convertible bonds and notes (cost $10,900,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Global Eagle Entertainment, Inc. (F) (AFF) 1/31/18 $11.50 859,187 $38,663 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (10.3%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 1.001%, 8/24/17 $31,000,000 $30,980,191 Interest in $275,000,000 joint tri-party repurchase agreement dated 7/31/17 with HSBC Bank USA, National Association due 8/1/17 - maturity value of $89,348,581 for an effective yield of 1.040% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 6/20/47, valued at $280,501,840) 89,346,000 89,346,000 Putnam Short Term Investment Fund 1.15% (AFF) Shares 227,369,702 227,369,702 Putnam Cash Collateral Pool, LLC 1.29% (AFF) Shares 55,213,731 55,213,731 Total short-term investments (cost $402,909,627) TOTAL INVESTMENTS Total investments (cost $2,961,959,230) (b) Key to holding's abbreviations ETF Exchange Traded Fund FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2017 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,904,325,492. (b) The aggregate identified cost on a tax basis is $2,962,640,221, resulting in gross unrealized appreciation and depreciation of $1,267,015,623 and $261,856,384, respectively, or net unrealized appreciation of $1,005,159,239. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $216,851,055, or 5.6% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value as of 4/30/17 Purchase cost Sale proceeds Investment income Realized gain (loss) Change in unrealized appreciation (depreciation) Shares outstanding at period end Fair value as of 7/31/17 Short-term investments Putnam Cash Collateral Pool, LLC*# $70,799,425 $119,089,795 $134,675,489 $154,288 $— $— $55,213,731 $55,213,731 Putnam Short Term Investment Fund** 273,369,702 70,000,000 116,000,000 625,800 — — 227,369,702 227,369,702 Total Short-term investments 344,169,127 189,089,795 250,675,489 780,088 — — 282,583,433 282,583,433 Common stocks Communication services Global Eagle Entertainment, Inc. 14,816,202 — 286,765 4,779,420 15,102,967 Financials Altisource Portfolio Solutions SA 20,784,503 — 3,763,604 940,901 24,548,107 Altisource Residential Corp. 76,426,163 — — 797,213 — (7,281,213) 5,314,754 69,144,950 Ocwen Financial Corp. 16,317,853 — 4,132,906 7,125,700 20,450,759 Health care Jazz Pharmaceuticals PLC 843,391,104 — (30,022,778) 5,295,022 813,368,329 Total Common stocks 971,735,825 — — 797,213 (29,120,716) 23,455,797 942,615,112 Warrants — Global Eagle Entertainment, Inc. 38,663 — 859,187 38,663 Total Warrants 38,663 — 859,187 38,663 Totals $1,315,943,615 $189,089,795 $250,675,489 $1,577,301 $— $(29,120,716) $306,898,417 $1,225,237,208 * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $55,213,731, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $53,734,835. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $95,934,341 $— $— Capital goods 251,024,019 — — Communication services 1,335,733,708 — — Consumer cyclicals 199,612,514 — 794 Consumer staples — — 42,587,969 Energy 121,685,811 — — Financials 114,143,816 — — Health care 836,807,487 — — Technology 35,836,273 — — Transportation 221,374,860 — — Total common stocks — Convertible bonds and notes — 9,408,063 — Convertible preferred stocks — 11,583,894 146,662,261 Corporate bonds and notes — 27,329,394 — Investment companies 55,948,134 — — Preferred stocks — — 27,600,031 Senior loans — 31,577,804 — Warrants — 38,663 — Short-term investments 227,369,702 175,539,922 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 4/30/17 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation)# Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balance as of 7/31/17 Common stocks*: Consumer cyclicals $730 $— $— $64 $— $— $— $— $794 Consumer staples 32,607,932 — — 9,980,037 — 42,587,969 Total common stocks $32,608,662 $— $— $9,980,101 $— $— $— $— $42,588,763 Convertible preferred stocks $146,582,761 — — 79,500 — $146,662,261 Preferred stocks $27,600,031 — $27,600,031 Totals $206,791,454 $— $— $10,059,601 $— $— $— $— $216,851,055 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $10,059,601 related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input Private Equity $38,185,763 Market transaction price Liquidity discount 10% Decrease Private Equity $135,118,861 Market transaction price Liquidity discount 10% Decrease Private Equity $794 Market transaction price Liquidity discount 25% Decrease EV/sales multiple 1.1x-2.0x (1.518x) Increase Private equity $4,402,206 Comparable multiples Liquidity discount 25% Decrease Uncertainty discount 10% Decrease (1) Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $38,663 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. HSBC Bank USA, National Association Total Assets: Repurchase agreements $89,346,000 $89,346,000 Total Assets $89,346,000 $89,346,000 Liabilities: Total Liabilities $— $— Total Financial and Derivative Net Assets $89,346,000 $89,346,000 Total collateral received (pledged)##† $89,346,000 Net amount $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: September 29, 2017
